(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       KEMP v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

      No. 21–5726. Argued April 19, 2022—Decided June 13, 2022
Petitioner Dexter Kemp and seven codefendants were convicted of vari-
  ous drug and gun crimes. The Eleventh Circuit consolidated their ap-
  peals and, in November 2013, affirmed their convictions and sen-
  tences. In April 2015, Kemp moved the District Court to vacate his
  sentence under 28 U. S. C. §2255. The District Court dismissed
  Kemp’s motion as untimely because it was not filed within one year of
  “the date on which [his] judgment of conviction [became] final.”
  §2255(f)(1). Kemp did not appeal. Then, in June 2018, Kemp sought
  to reopen his §2255 proceedings under Federal Rule of Civil Procedure
  60(b), which authorizes a court to reopen a final judgment under cer-
  tain enumerated circumstances. As relevant here, a party may seek
  relief within one year under Rule 60(b)(1) based on “mistake, inadvert-
  ence, surprise, or excusable neglect.” A party may also seek relief
  “within a reasonable time” under Rule 60(b)(6) for “any other reason
  that justifies relief,” but relief under Rule 60(b)(6) is available only
  when the other grounds for relief specified in Rules 60(b)(1)–(5) are
  inapplicable. Kemp’s motion to reopen his §2255 proceedings invoked
  Rule 60(b)(6), but his motion sought reopening based on a “mistake”
  covered by Rule 60(b)(1). Specifically, Kemp argued that the 1-year
  limitations period on his §2255 motion did not begin to run until his
  codefendants’ rehearing petitions were denied in May 2014, making
  his April 2015 motion timely. The Eleventh Circuit agreed with Kemp
  that his §2255 motion was timely but concluded that because Kemp
  alleged judicial mistake, his Rule 60(b) motion fell under Rule 60(b)(1),
  was subject to Rule 60(c)’s 1-year limitations period, and was therefore
  untimely.
Held: The term “mistake” in Rule 60(b)(1) includes a judge’s errors of
2                       KEMP v. UNITED STATES

                                  Syllabus

    law. Because Kemp’s motion alleged such a legal error, it was cogniza-
    ble under Rule 60(b)(1) and untimely under Rule 60(c)’s 1-year limita-
    tions period. Pp. 3–10.
       (a) As a matter of text, structure, and history, a “mistake” under
    Rule 60(b)(1) includes a judge’s errors of law. When the Rule was
    adopted in 1938 and revised in 1946, the word “mistake” applied to any
    “misconception,” “misunderstanding,” or “fault in opinion or judg-
    ment.” Webster’s New International Dictionary 1383. Likewise, in its
    legal usage, “mistake” included errors “of law or fact.” Black’s Law
    Dictionary 1195. Thus, regardless whether “mistake” in Rule 60(b)(1)
    carries its ordinary meaning or legal meaning, it includes a judge’s
    mistakes of law. Rule 60(b)(1)’s drafters could have used language to
    connote a narrower understanding of “mistake,” yet they chose not to
    qualify that term. Similarly, the Rule’s drafters could have excluded
    mistakes by judges from the Rule’s reach. In fact, the Rule used to
    read that way. When adopted in 1938, Rule 60(b) initially referred to
    “his”—i.e., a party’s—“mistake,” so judicial errors were not covered.
    The 1946 revision to the Rule deleted the word “his,” thereby removing
    any limitation on whose mistakes could qualify. Pp. 4–6.
       (b) Neither the Government nor Kemp offers a reason to depart from
    this reading of Rule 60(b)(1). Pp. 6–10.
         (1) The Government contends that the term “mistake” encom-
    passes only so-called “obvious” legal errors. This contention—also held
    by several Courts of Appeals—is unconvincing. None of the dictionar-
    ies from the time the Rule was adopted and revised suggests this “ob-
    viousness” gloss. Nor does the text or history of Rule 60(b)(1) limit its
    reach only to flagrant cases that would have historically been corrected
    by courts sitting in equity. Finally, requiring courts to decide not only
    whether there was a mistake but also whether that mistake was suffi-
    ciently “obvious” raises questions of administrability. P. 6.
         (2) Kemp’s arguments for limiting Rule 60(b)(1) to non-judicial,
    non-legal errors are also unconvincing. He claims that Rule 60(b)(1)’s
    other grounds for relief—“inadvertence,” “surprise,” and “excusable
    neglect”—involve exclusively non-legal, non-judicial errors, and thus
    “mistake” should be similarly limited. But courts have found that ex-
    cusable neglect may involve legal error, see, e.g., Lenaghan v. Pepsico,
    Inc., 961 F. 2d 1250, 1254–1255, and they have a similar history of
    granting relief based on “judicial inadvertence,” Larson v. Heritage
    Square Assocs., 952 F. 2d 1533, 1536. Kemp argues that Rule 60’s
    structure favors interpreting the term “mistake” narrowly to include
    only non-legal errors, and the Court’s contrary interpretation would
    create confusing overlap between Rule 60(b)(1) and relief available un-
    der other parts of Rule 60 not subject to Rule 60(c)’s 1-year limitations
    period. But the overlap Kemp suggests would exist even if “mistake”
                      Cite as: 596 U. S. ____ (2022)                       3

                                 Syllabus

  reached only factual errors. Courts of Appeals have well-established
  tests for distinguishing between these Rules. And should such overlap
  ever create an irreconcilable conflict, courts may then resort to ordi-
  nary interpretive rules to determine which Rule to apply. As for
  Kemp’s worry that the Court’s interpretation would allow parties to
  evade other time limits by, for example, repackaging a tardy motion
  under Rule 59(e), the risk Kemp identifies would exist even under his
  own interpretation. And, in any event, the alleged specter of litigation
  gamesmanship and strategic delay is overstated because a Rule
  60(b)(1) motion, like all Rule 60(b) motions, must be made “within a
  reasonable time.” Finally, Kemp protests that this Court’s reading is
  inconsistent with the history of Rule 60(b). But his argument is based
  on the mistaken notions that Rule 60(b)(1)’s list of grounds for reopen-
  ing was understood to be a “term of art” when adopted, and that Rule
  60(b)(6) alone was intended to afford relief for judicial legal errors that
  had previously been remedied by bills of review. Pp. 6–10.
857 Fed. Appx. 573, affirmed.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and BREYER, ALITO, SOTOMAYOR, KAGAN, KAVANAUGH, and BARRETT, JJ.,
joined. SOTOMAYOR, J., filed a concurring opinion. GORSUCH, J., filed a
dissenting opinion.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 21–5726
                                    _________________


           DEXTER EARL KEMP, PETITIONER v.
                   UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                  [June 13, 2022]

  JUSTICE THOMAS delivered the opinion of the Court.
  Federal Rule of Civil Procedure 60(b)(1) allows a party to
seek relief from a final judgment based on, among other
things, a “mistake.” The question presented is whether the
term “mistake” includes a judge’s error of law. We conclude,
based on the text, structure, and history of Rule 60(b), that
a judge’s errors of law are indeed “mistake[s]” under
Rule 60(b)(1).
                               I
   In 2011, a federal jury convicted Dexter Kemp of various
drug and gun crimes, and he was sentenced to 420 months
in prison. Kemp, along with seven codefendants, appealed.
The Eleventh Circuit consolidated their appeals and, in No-
vember 2013, affirmed their convictions and sentences.
United States v. Gray, 544 Fed. Appx. 870. Kemp did not
seek rehearing of the Eleventh Circuit’s judgment or peti-
tion this Court for certiorari. Two of Kemp’s codefendants
did seek rehearing, which the Eleventh Circuit denied in
May 2014.
   In April 2015, Kemp moved the U. S. District Court for
2                  KEMP v. UNITED STATES

                      Opinion of the Court

the Southern District of Florida to vacate his sentence un-
der 28 U. S. C. §2255. The Government objected that
Kemp’s §2255 motion was untimely. As relevant here, such
motions must be filed within one year of “the date on which
the judgment of conviction becomes final.” §2255(f )(1). For
someone who, like Kemp, does not petition this Court for
certiorari, a judgment becomes final when the time to seek
certiorari expires—ordinarily, 90 days after judgment. See
Clay v. United States, 537 U. S. 522, 525 (2003); this Court’s
Rule 13.1. In this case, the District Court concluded that
Kemp’s judgment became final in February 2014 (90 days
after the Eleventh Circuit’s judgment affirming his convic-
tion and sentence), making his April 2015 motion over two
months late. The District Court dismissed Kemp’s motion
in September 2016, and Kemp did not appeal.
   In June 2018—almost two years later—Kemp attempted
to reopen his §2255 proceedings under Federal Rule of Civil
Procedure 60(b), which authorizes a court to reopen a final
judgment under certain enumerated circumstances. Rule
60(b)(1) permits a district court to reopen a judgment for
“mistake, inadvertence, surprise, or excusable neglect,” so
long as the motion is filed “within a reasonable time,” and,
at most, one year after the entry of the order under review.
See Fed. Rules Civ. Proc. 60(b)(1), (c)(1). Meanwhile, Rule
60(b)(6) permits reopening for “any other reason that justi-
fies relief,” so long as the motion is filed “within a reasona-
ble time.” Rule 60(c)(1).
   Kemp invoked Rule 60(b)(6), but his motion arguably
sought reopening based on a kind of “mistake” covered by
Rule 60(b)(1). Specifically, Kemp argued that reopening
was warranted because this Court’s Rule 13.3 prescribes
that the 90-day clock to seek certiorari does not begin to run
until all parties’ petitions for rehearing are denied, and the
Eleventh Circuit denied his codefendants’ rehearing peti-
tions in May 2014. Thus, according to Kemp, the 1-year
                      Cite as: 596 U. S. ____ (2022)                      3

                           Opinion of the Court

period to file his §2255 motion began in August 2014, mak-
ing his April 2015 motion timely.
   The District Court rejected this timeliness argument and,
in the alternative, held that Kemp’s Rule 60(b) motion was
itself untimely. The Eleventh Circuit affirmed. 857 Fed.
Appx. 573 (2021) (per curiam). While it agreed with Kemp
that his original §2255 motion “appear[ed] to have been
timely,” the Eleventh Circuit nonetheless concluded that he
had filed his Rule 60(b) motion too late. Id., at 575–576.
The Eleventh Circuit held that Kemp’s reopening motion
alleged “precisely the sort of judicial mistak[e] in applying
the relevant law that Rule 60(b)(1) encompasses,” and thus
was subject to Rule 60(b)(1)’s 1-year limitations period. Id.,
at 576.
   Kemp petitioned this Court for review, and we granted
certiorari to resolve the Courts of Appeals’ longstanding
disagreement whether “mistake” in Rule 60(b)(1) includes
a judge’s errors of law.1 595 U. S. ___ (2022).
                              II
  Federal Rule of Civil Procedure 60(b) permits “a party to
seek relief from a final judgment, and request reopening of
his case, under a limited set of circumstances.” Gonzalez v.
Crosby, 545 U. S. 524, 528 (2005). Under Rule 60(b)(1), a
party may seek relief based on “mistake, inadvertence, sur-
prise, or excusable neglect.” Rules 60(b)(2) through (b)(5)
supply other grounds for reopening a judgment. Finally,
Rule 60(b)(6) provides a catchall for “any other reason that
justifies relief.” This last option is available only when
——————
  1 Compare Spinar v. South Dakota Bd. of Regents, 796 F. 2d 1060, 1063

(CA8 1986) (Rule 60(b)(1) does not cover claims “that the court erred as
a matter of law”); Elias v. Ford Motor Co., 734 F. 2d 463, 467 (CA1 1984)
(same), with Mendez v. Republic Bank, 725 F. 3d 651, 659 (CA7 2013)
(Rule 60(b)(1) “allows a district court to correct its own [legal] errors”);
In re 310 Assocs., 346 F. 3d 31, 35 (CA2 2003) (per curiam) (same); United
States v. Reyes, 307 F. 3d 451, 455 (CA6 2002) (same); Parks v. U. S. Life
& Credit Corp., 677 F. 2d 838, 839–840 (CA11 1982) (per curiam) (same).
4                 KEMP v. UNITED STATES

                     Opinion of the Court

Rules 60(b)(1) through (b)(5) are inapplicable. See Liljeberg
v. Health Services Acquisition Corp., 486 U. S. 847, 863, n.
11 (1988). Even then, “ ‘extraordinary circumstances’ ”
must justify reopening. Ibid.
   Rule 60(c) imposes deadlines on Rule 60(b) motions. All
must be filed “within a reasonable time.” Rule 60(c)(1). But
for some, including motions under Rule 60(b)(1), that “rea-
sonable time” may not exceed one year. Rule 60(c)(1). Mo-
tions under Rule 60(b)(6) are not subject to this additional
1-year constraint. Rule 60(c)(1).
   Here, the parties dispute the extent to which a judge’s
legal errors qualify as “mistake[s]” under Rule 60(b)(1).
The Government contends that Rule 60(b)(1) applies any
time a party alleges that a judge has made an “obvious” le-
gal error—e.g., the “failure to apply unambiguous law to
record facts.” Brief for United States 11. Kemp’s motion,
the Government says, alleged an obvious legal error, so the
Eleventh Circuit was correct to apply Rule 60(b)(1). Accord-
ing to Kemp, however, Rule 60(b)(1) applies only to factual
errors made by someone other than the judge. Brief for Pe-
titioner 3. So, in Kemp’s view, his motion challenging the
District Court’s timeliness ruling was cognizable under
Rule 60(b)(6), and the 1-year limit did not apply.
   We ultimately disagree with Kemp and agree with the
Government to a point. As a matter of text, structure, and
history, the Government is correct that a “mistake” under
Rule 60(b)(1) includes a judge’s errors of law. But we see
no reason to limit Rule 60(b)(1) to “obvious” legal mistakes,
as the Government proposes. We first explain why
Rule 60(b)(1) covers all mistakes of law made by a judge,
and then address why the Government’s and Kemp’s con-
trary interpretations of “mistake” do not persuade us.
                             A
 The ordinary meaning of the term “mistake” in
Rule 60(b)(1) includes a judge’s legal errors. When the Rule
                  Cite as: 596 U. S. ____ (2022)            5

                      Opinion of the Court

was adopted in 1938 and revised in 1946, the word “mis-
take” applied to any “misconception,” “misunderstanding,”
or “fault in opinion or judgment.” Webster’s New Interna-
tional Dictionary 1383 (1914) (Webster’s); see also Funk &
Wagnalls New Standard Dictionary of the English Lan-
guage 1588 (1944) (Funk & Wagnalls) (defining “mistake”
as an “error in action, judgment, or perceptions,” including,
e.g., “a mistake in calculation”). In ordinary usage, then, a
“mistake” was not limited only to factual “misconception[s]”
or “misunderstanding[s],” or to mistakes by non-judicial ac-
tors. Webster’s 1383. Likewise, in its legal usage, “mis-
take” included errors “of law or fact.” Black’s Law Diction-
ary 1195 (3d ed. 1933) (Black’s). Thus, regardless whether
“mistake” in Rule 60(b)(1) carries its ordinary meaning or
legal meaning, it includes a judge’s mistakes of law.
   Had the drafters of Rule 60(b)(1) intended a narrower
meaning, they “easily could have drafted language to that
effect.” Mississippi ex rel. Hood v. AU Optronics Corp., 571
U. S. 161, 169 (2014). The difference between “mistake of
fact” and “mistake of law” was well known at the time. Both
lay and legal dictionaries identified them as distinct cate-
gories. See Funk & Wagnalls 1588; Black’s 1195. Thus,
Rule 60(b)(1)’s drafters had at their disposal readily availa-
ble language that could have connoted a narrower under-
standing of “mistake.” Yet they chose to include “mistake”
unqualified.
   Similarly, Rule 60(b)(1)’s drafters could just as easily
have excluded mistakes by judges from the Rule’s ambit. In
fact, the Rule used to read that way. When adopted in 1938,
Rule 60(b) initially referred to “his”—i.e., a party’s—“mis-
take,” so judicial errors were not covered. Fed. Rule Civ.
Proc. 60(b) (1938). In 1946, however, the Rule’s amenders
deleted the word “his,” thereby removing any limitation on
whose mistakes could qualify. See Fed. Rule Civ. Proc.
60(b)(1) (1946). Thus, as currently written, “mistake” in
6                      KEMP v. UNITED STATES

                           Opinion of the Court

Rule 60(b)(1) includes legal errors made by judges.2
                             B
  Both the Government’s and Kemp’s interpretations of
Rule 60(b) depart from aspects of our reading. Their rea-
sons for doing so are unavailing.
                                1
   The Government contends that the term “mistake” en-
compasses only so-called “obvious” legal errors. Brief for
United States 11. Several Courts of Appeals agree that
Rule 60(b)(1) may be used to correct only “ ‘obvious errors’
of law, such as overlooking controlling statutes or case law.”
In re Ta Chi Navigation (Panama) Corp. S. A., 728 F. 2d
699, 703 (CA5 1984). The Government argues that this lim-
itation “has historical roots” because courts of equity tradi-
tionally “could grant relief from legal errors, but only ‘in the
most unquestionable and flagrant cases.’ ” Brief for United
States 18 (quoting Snell v. Insurance Co., 98 U. S. 85, 91
(1878)).
   We are unconvinced. None of the English language or
legal dictionaries noted above, supra, at 4–5, suggests this
“obviousness” gloss. Nor does the Government tie the eq-
uity practice it invokes to the text or history of Rule 60(b).
Finally, we question the administrability of a rule that re-
quires courts to decide not only whether there was a “mis-
take” but also whether that mistake was sufficiently “obvi-
ous.” The text does not support—let alone require—that
judges engage in this sort of complex line-drawing.
                             2
    We are similarly unconvinced by Kemp’s arguments for
——————
  2 Here, Kemp alleged that the District Court erred by misapplying con-

trolling law to record facts. In deciding that this alleged error is a “mis-
take,” we do not decide whether a judicial decision rendered erroneous
by subsequent legal or factual changes also qualifies as a “mistake” un-
der Rule 60(b)(1).
                  Cite as: 596 U. S. ____ (2022)            7

                      Opinion of the Court

limiting Rule 60(b)(1) to non-judicial, non-legal errors.
  While Kemp does not dispute that “mistake” ordinarily
would cover both legal and factual errors, he argues that
the other grounds for relief in Rule 60(b)(1)—“inadvert-
ence,” “surprise,” and “excusable neglect”—involve exclu-
sively non-legal, non-judicial errors, and the word “mis-
take” should therefore be similarly limited. But courts have
long found that excusable neglect may involve legal error.
See, e.g., Lenaghan v. Pepsico, Inc., 961 F. 2d 1250, 1254–
1255 (CA6 1992) (per curiam) (“understandable, albeit mis-
taken, reading of ” a local rule); A. F. Dormeyer Co. v. M. J.
Sales & Distribution Co., 461 F. 2d 40, 42–43 (CA7 1972)
(misunderstanding of summons and relevant legal rules);
Provident Security Life Ins. Co. v. Gorsuch, 323 F. 2d 839,
843 (CA9 1963) (erroneous understanding of Federal Rule
of Civil Procedure 12). And they have a similar history of
granting relief based on “judicial inadvertence.” Larson v.
Heritage Square Assocs., 952 F. 2d 1533, 1536 (CA8 1992)
(emphasis added); see also, e.g., O’Tell v. New York, N. H.
& H. R. Co., 236 F. 2d 472, 475 (CA2 1956) (judge’s failure
to deduct setoff in entering judgment was “inadvertence”
under Rule 60(b)). Because the words surrounding “mis-
take” in Rule 60(b)(1) do not connote exclusively non-legal
or non-judicial errors, they do not favor Kemp’s narrower
reading.
  Kemp also argues that Rule 60’s structure favors inter-
preting the term “mistake” narrowly. Our interpretation,
he contends, would create confusing overlap between
Rule 60(b)(1) and Rule 60(a), which authorizes a court to
“correct a clerical mistake or a mistake arising from over-
sight or omission whenever one is found in a judgment, or-
der, or other part of the record.” We disagree. Because
Rule 60(a) covers a subset of “mistake[s]”—e.g., “clerical”
ones—whereas Rule 60(b)(1) covers “mistake[s]” sim-
pliciter, the overlap Kemp alleges would exist even if “mis-
8                  KEMP v. UNITED STATES

                      Opinion of the Court

take” reached only factual errors. And the Courts of Ap-
peals have well-established rules for determining when
Rule 60(a), rather than Rule 60(b), should apply. See, e.g.,
United States v. Griffin, 782 F. 2d 1393, 1397 (CA7 1986).
   Kemp alleges that our interpretation of Rule 60(b)(1)
would create a similar problem with respect to
Rules 60(b)(4) and (b)(5), which authorize relief from voided
judgments and judgments that lack legal effect. Specifi-
cally, Kemp contends that a legal “mistake” could warrant
relief under both Rule 60(b)(1) and Rule 60(b)(4) or
Rule (b)(5), and a conflict could then arise given that the
latter Rules are not subject to a 1-year time limit. But,
again, that could occur even if only factual errors count as
“mistake[s],” since factual errors, too, may justify relief un-
der Rules 60(b)(4) and (b)(5). And, regardless, should this
overlap ever create an irreconcilable conflict, courts may
then resort to ordinary rules of statutory construction when
selecting which provision would govern in a particular case.
See, e.g., RadLAX Gateway Hotel, LLC v. Amalgamated
Bank, 566 U. S. 639, 645 (2012) (“ ‘the specific governs the
general’ ”).
   Kemp also worries that our interpretation would allow
parties to evade other time limits set forth in the Federal
Rules. For instance, Rule 59(e) motions to alter or amend
a judgment must be filed within 28 days, and appeals must
generally be filed within 30 days, see Fed. Rule App. Proc.
4(a)(1)(a). Kemp suggests that our interpretation would al-
low someone to repackage a tardy Rule 59(e) motion as a
timely Rule 60(b)(1) motion, or to generate a right to an un-
timely appeal by filing a Rule 60(b)(1) motion and appealing
once it is denied. We are unpersuaded because, yet again,
the risk Kemp identifies would exist even under his own
interpretation. For example, Kemp provides no explana-
tion why, under his interpretation of Rule 60(b), parties
could not repackage tardy Rule 59(e) motions based on legal
errors as motions under Rule 60(b)(6), or recharacterize
                  Cite as: 596 U. S. ____ (2022)              9

                      Opinion of the Court

tardy motions based on factual errors as motions under
Rule 60(b)(1). A denial in either case would then permit the
litigant to appeal outside Appellate Rule 4’s 30-day time
limit.
   In any event, the alleged specter of litigation gamesman-
ship and strategic delay is overstated. Rule 60(b)(1) mo-
tions, like all Rule 60(b) motions, must be made “within a
reasonable time.” Fed. Rule Civ. Proc. 60(c)(1). And while
we have no cause to define the “reasonable time” standard
here, we note that Courts of Appeals have used it to fore-
stall abusive litigation by denying Rule 60(b)(1) motions al-
leging errors that should have been raised sooner (e.g., in a
timely appeal). See, e.g., Mendez v. Republic Bank, 725
F. 3d 651, 660 (CA7 2013).
   Nor, contrary to Kemp’s protestations, is our interpreta-
tion inconsistent with the history of Rule 60(b). Kemp
points out that Rule 60(b)(1) drew its text from existing
state procedural rules. See, e.g., Cal. Civ. Proc. Code §473
(Deering 1937). And he argues that its list of grounds for
reopening—“ ‘mistake, inadvertence, surprise, and excusa-
ble neglect’ ”—was understood when Rule 60(b) was
adopted to be a “term of art” that excluded legal errors.
Brief for Petitioner 10. But while some States interpreted
their rules this way, see, e.g., Lucas v. North Carolina Mut.
Life Ins. Co., 184 S. C. 119, 120, 191 S. E. 711, 712 (1937)
(collecting cases), others, like California, did not, see, e.g.,
Mitchell v. California & O. C. S. S. Co., 156 Cal. 576, 578,
105 P. 590, 592 (1909). Moreover, at least one leading trea-
tise from the era maintained, consistent with our view, that
“mistake” encompassed legal errors. See 3 J. Moore & J.
Friedman, Moore’s Federal Practice §60.05, p. 3280 (1938).
Although statutory language “obviously transplanted from
another legal source” will often “bring the old soil with it,”
Taggart v. Lorenzen, 587 U. S. ___, ___ (2019) (slip op., at 5)
(internal quotation marks and alterations omitted), that
10                KEMP v. UNITED STATES

                      Opinion of the Court

principle applies only when a term’s meaning was “well-set-
tled” before the transplantation, Neder v. United States,
527 U. S. 1, 22 (1999). Here, it was not.
   Finally, Kemp invokes Rule 60(b)’s 1946 amendments re-
placing “bills of review” and other traditional, postjudgment
reopening mechanisms with Rules 60(b)(2) through (b)(6).
See Fed. Rule Civ. Proc. 60(b) (1946). He argues that
Rule 60(b)(6) alone was intended to afford relief for judicial
legal errors that had previously been remedied by bills of
review, because such errors were not cognizable under
Rule 60(b)’s “mistake” provision or its predecessor state
rules prior to the 1946 amendments. But, as noted, the pre-
amendment Rule 60(b) covered only a party’s mistakes, see
supra, at 5–6, and for that reason could not be grounds to
correct a judge’s legal mistake. By eliminating that party-
specific qualifier, the 1946 amendments opened Rule
60(b)(1) to judicial mistakes of law previously remediable
only by bills of review.
                         *    *     *
   In sum, nothing in the text, structure, or history of
Rule 60(b) persuades us to narrowly interpret the otherwise
broad term “mistake” to exclude judicial errors of law. Be-
cause Kemp’s Rule 60(b) motion alleged such a legal error,
we affirm the Eleventh Circuit’s judgment that the motion
was cognizable under Rule 60(b)(1), subject to a 1-year lim-
itations period, and, therefore, untimely.

                                             It is so ordered.
                  Cite as: 596 U. S. ____ (2022)             1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 21–5726
                          _________________


         DEXTER EARL KEMP, PETITIONER v.
                 UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [June 13, 2022]

   JUSTICE SOTOMAYOR, concurring.
   I join the Court’s opinion holding that the term “mistake”
in Federal Rule of Civil Procedure 60(b)(1) encompasses a
judge’s mistake of law. I write separately to make two
points.
   First, I join the Court’s opinion with the understanding
that nothing in it casts doubt on the availability of Rule
60(b)(6) to reopen a judgment in extraordinary circum-
stances, including a change in controlling law. See, e.g.,
Buck v. Davis, 580 U. S. 100, 126, 128 (2017) (concluding
that the petitioner was “entitle[d] to relief under Rule
60(b)(6)” because of a change in law and intervening devel-
opments of fact); Gonzalez v. Crosby, 545 U. S. 524, 531
(2005) (“[A] motion might contend that a subsequent
change in substantive law is a ‘reason justifying relief,’ Fed.
Rule Civ. Proc. 60(b)(6), from the previous denial of a
claim”); Polites v. United States, 364 U. S. 426, 433 (1960)
(leaving open that a “clear and authoritative change” in the
law governing judgment in a case may present extraordi-
nary circumstances). Today’s decision does not purport to
disturb these settled precedents.
   Second, I do not understand the Court’s opinion to break
any new ground as to Rule 60(c)(1), which requires that all
Rule 60(b) motions be “made within a reasonable time.” See
11 C. Wright, A. Miller, & M. Kane, Federal Practice and
2                 KEMP v. UNITED STATES

                  SOTOMAYOR, J., concurring

Procedure §2866 (3d ed. 2022) (“What constitutes reasona-
ble time necessarily depends on the facts in each individual
case”).
                  Cite as: 596 U. S. ____ (2022)            1

                     GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 21–5726
                          _________________


         DEXTER EARL KEMP, PETITIONER v.
                 UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [June 13, 2022]

   JUSTICE GORSUCH, dissenting.
   The Court took this case to determine whether a district
court’s mistake of law is correctable under Federal Rule of
Civil Procedure 60(b)(1) or 60(b)(6).
   From the start, granting review was a questionable use
of judicial resources. The answer matters only under rare
circumstances: A losing party fails to appeal or secure relief
under Rule 59(e), opting instead to file a Rule 60(b) motion.
That motion comes more than a year after judgment but—
piling contingency on contingency—within what the court
would otherwise deem a “reasonable time.” Rule 60(c)(1).
By petitioner’s own (uncontested) count, his is the first pe-
tition ever to present today’s question for this Court’s re-
view. See Pet. for Cert. 24; Brief in Opposition 26. Beyond
even that, an alternative route exists to resolve the ques-
tion posed here. Congress has adopted the Rules Enabling
Act. See 28 U. S. C. §§ 2071–2077. Under its terms, a com-
mittee composed of judges and practitioners may recom-
mend to this Court any warranted clarifications to the Fed-
eral Rules of Civil Procedure.             § 2073.     Those
recommendations generally take effect upon our approval
and absent congressional objection. § 2074.
   Undeterred, the Court takes up and resolves this case an-
yway. It holds that Rule 60(b)(1), not Rule 60(b)(6), applies.
In an unexpected twist, the Court adopts a further position
2                  KEMP v. UNITED STATES

                     GORSUCH, J., dissenting

neither party saw fit to advance. Going forward, every ju-
dicial legal error—not just an inadvertent or obvious “mis-
take”—is fodder for collateral attack under Rule 60(b)(1).
And what is the basis for all this? A mysterious 1946
amendment deleting the word “ ‘his.’ ” See ante, at 5–6.
   Respectfully, I would have dismissed the writ of certiorari
as improvidently granted. Not only does this case fail to
meet our usual standards for review. See Supreme Court
Rule 10. At bottom, this dispute presents a policy question
about the proper balance between finality and error correc-
tion. Should a district court be able to clean up a legal error
through a collateral proceeding on any reasonable timeline
within a year of judgment? Or do Rule 59(e) and the appel-
late process provide the necessary corrective measures in
ordinary cases, with Rule 60(b)(6) as a last, narrow avenue
to relief? Questions like these are best resolved not through
a doubtful interpretive project focused on a pronoun
dropped in 1946, but through the rulemaking process.
There, policy interests on both sides can be accounted for
and weighed in light of the “collective experience of bench
and bar.” Mohawk Industries, Inc. v. Carpenter, 558 U. S.
100, 114 (2009).